IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10560
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

WILLIAM ANTHONY LINDSEY,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:90-CR-99-A
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     William Anthony Lindsey appeals from the revocation of his

supervised release and reincarceration.   Lindsey contends that

the district court abused its discretion by revoking his

supervised release and sentencing him to two years’ imprisonment.

Lindsey argues that the appropriate penalty in his case was

reinstatement to supervised release with an order for the

Probation Office to provide him with mental-health treatment.

     Lindsey did not argue in the district court that revocation

and reincarceration were inappropriate.   Rather, he acknowledged

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10560
                                -2-

at the revocation hearing that the violations he admitted would

result in the revocation of his supervised release and his

reincarceration.   Lindsey’s contention that he should not have

been returned to prison is reviewed, if at all, for plain error.

See United States v. Harrington, 82 F.3d 83, 90 (5th Cir. 1996).

     The district court was required to revoke Lindsey’s

supervised release.   18 U.S.C. § 3583(g)(1), (3).   The 24-month

term of imprisonment imposed by the district court was not a

violation of law or plainly unreasonable.   United States v.

Giddings, 37 F.3d 1091, 1093 (5th Cir. 1994).   Lindsey has failed

to show error, plain or otherwise.

     AFFIRMED.